{¶ 41} I respectfully dissent.
 {¶ 42} The trial court clearly did not contemplate barring appellant, Tara R. Thompson, from refiling this medical malpractice case when it dismissed the lawsuit. The trial court clearly indicated that "the court determines that this case is DISMISSED without prejudice pursuant to Civ.R. 41(B)(1)." The case was dismissed because appellant had difficulty identifying experts to support her case and "in fairness to defendant" appellee, the Ohio State University Hospitals ("OSU Hospitals"). *Page 19 
 {¶ 43} The majority of this appellate panel concludes that despite the intention of the trial court, the case is concluded and appellant will have no recourse for the medical problems she is experiencing following her treatment at OSU Hospitals.
 {¶ 44} The parties agree that R.C. 2305.19, the savings statute, cannot be used to extend the time for filing a lawsuit more than once. The trial court was apparently unaware of the problem when it dismissed the lawsuit for the second time. We are left to speculate about whether the trial court would have dismissed the lawsuit at all if it had known the dismissal was final. "Fairness" was explicitly mentioned by the trial court as a consideration with respect to the granting of the dismissal.
 {¶ 45} Since the dismissal had the effect of being with prejudice, we should evaluate the case as if the trial court dismissed the case with prejudice. Given that frame of reference, I would sustain the sole assignment of error. Appellant had difficulty acquiring experts, but did ultimately acquire experts to support her claim of medical negligence. The appropriate reports were provided, past the initial deadlines, but approximately three months prior to the trial date. Under the circumstances, depositions would have been possible and the trial court could have proceeded to trial as scheduled. I would find that it was an abuse of discretion to dismiss the lawsuit with prejudice under these circumstances. Therefore, I would sustain the sole assignment of error. *Page 1